 Case: 5:18-cv-00623-CHB Doc #: 31 Filed: 03/09/20 Page: 1 of 1 - Page ID#: 246




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  DAWN CRAWFORD, In her Capacity as                )
  Administratrix of the Estate of Marc             )
  Crawford,                                        )         Civil Action No. 5:18-CV-623-CHB
                                                   )
            Plaintiff,                             )
                                                   )
  v.                                               )         ORDER GRANTING RENEWED
                                                   )          MOTION TO WITHDRAW AS
  JOHN TILLEY, et al.,                             )                 COUNSEL
                                                   )
            Defendants.                            )
                                       ***   ***       ***    ***
       This matter is before the Court on Michael Barnett’s Renewed Motion to Withdraw as

Counsel for Plaintiff [R. 26]. The Court notes that substitute counsel has entered an appearance

on behalf of Plaintiff [R. 23]. Having reviewed the Motion, and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        Michael Barnett’s Renewed Motion to Withdraw as Counsel [R. 26] is

GRANTED. Michael Barnett is WITHDRAWN as counsel for Plaintiff.

       This the 9th day of March, 2020.




                                              -1-
